Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.
Claims 1-20 are pending.
Applicant’s summary of the telephone interview on 21 July 2022 is accurate. 
Response to Amendment
Applicant’s explanation regarding support for claim 20 limitation “wherein the new base version is associated with a least recent update of the namespace” is acknowledged. The rejection of claim 20 under U.S.C. 112(a) is withdrawn. However, the amendment filed 26 August 2022 is not sufficient, raises new issues of 35 U.S.C. 112(b) discussed below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection presented in this Office Action. Note applicant argues the claims as amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 last 3 lines are unclear. Which snapshots are evicted when the threshold is exceeded?
Claim 9 lines 7-10 are unclear. Note the now recited “and wherein the specific NSID version consists of one or more updated LBAs associated with the specific NSID version” seems to already specify the specific NSID version is not a base version. Thus, it is not clear what line 10 accomplishes.
Claim 16 is unclear. Lines 4-6 recite “receive a setting of a required snapshot number (RSN) for a namespace wherein the required RSN is a minimum number of supported previous versions of snapshots for the namespace”. Lines 7-8 recite “receive a snapshot update delta (SUD) wherein the SUD is a number of snapshots of the namespace to be evicted concurrently. It is not clear which operations are concurrent and what decide the number of snapshots to evict and which snapshot to evict. 
Claim 16 lines 10-13 recite “receive data associated with the namespace, update a snapshot version for the received data associated with the namespace, increase the counter by 1 when the snapshot version is updated”. It is not clear which snapshot version is updated. Note there is a number of previous versions of snapshots per lines 4-6.
 Claim 16 lines 14-17 recite “determine whether the counter exceeds RSN+SUD and evict one or more snapshot versions when the counter exceeds RSN+SUD”. It is unclear how the evicted one or more snapshot version is related to the number of snapshots to be evicted at lines 7-8. Furthermore, which of the snapshot versions are evicted when the counter exceeded RSN+SUD? Note again per lines 4-8 there is a number of previous versions of snapshots.
The dependent claims 2-8, 10-15, 17-20 do not cure the deficiencies of their parent claims.
Art rejection is applied to claims 1-20 as best understood in light of the rejection under 35 U.S.C. 112(b) discussed above.
Claim Objections
Claim 1 is objected to because of the following informalities: “of” at the beginning of line 8 should not be deleted for the sentence to make sense.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Greer et al (US 20170344430) of record provided by the applicant in view of Guerra Delgado et al (US 20190311047) of record. 
Regarding claim 1, Greer substantially discloses, teaches or suggests a data storage device (see Figure 1), comprising:
a memory device (Figure 1 item 116); and
a controller coupled to the memory device wherein the controller is configured to: receive a write command to program data to a specific namespace ID (NSID) (Figure 1 item 118),
determine that the write command is associated with an update to a base snapshot version, wherein logical block addresses (LBAs) of the base snapshot version are stored in a first snapshot of a snapshot management table (see at least 0052-0053, Figure 2); 
allocate a memory block of the memory device and write the data associated with the write command to the allocated block (see at least 0053).
Greer further teaches: update a second snapshot of the snapshot management table (see at least 0053: The entry of the L2P table entry for the logical block of the snapshot namespace 204 is then updated (or it could be updated when the physical block is allocated) to map to the physical block that was allocated (e.g., a physical address of the physical block may be written to the table entry)).
The difference is Greer does not specifically show “wherein the second snapshot consists of updated LBAs corresponding to the update’.
However it is common practice in the art as shown by Guerra Delgado to only copy the updated LBAs to a second snapshot (see at least 0002: Copy on write (COW) techniques are often used when creating additional snapshots (e.g., the second snapshot), such that nodes (e.g., data blocks) of the first snapshot are only copied to the second snapshot when the nodes are modified (e.g., when a write operation is performed on the node, such as based on an IO operation replayed from the log)).
Since the device of Greer writes data to a newly allocated block to create a second snapshot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only copy LBAs that have changed to the second snapshot as shown by Guerra Delgado in order to save processing time and resource.
Greer/Guerra Delgado does not specifically show: determine whether a total number of snapshots associated with the specific NSID exceeds a threshold number of snapshots; and evict a predetermined number of snapshots in a snapshot eviction process when the total number of snapshots associated with the specific NSID exceeds the threshold number of snapshots.
However Greer clearly teaches snapshot eviction (see at least 0058: “any logical blocks of the reference namespace for which data was deleted in the corresponding snapshot namespace may result in the deletion of the logical blocks (e.g., by marking the logical blocks as empty) in the reference namespace (and may also result in the erasure of the data from memory 116). For example, if data B had been deleted from LB 1 of the snapshot namespace, data B may be deleted from PA 1 of memory 116 and the pointer to PA 1 in the L2P table 124A′ of the reference namespace 202′ may be removed”). 
Since any memory space has limit and new snapshots are created every time data change in a LBA of a specific namespace in the storage device of Greer/Guerra Delgado, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include eviction of a predetermined number of snapshots in maintenance cleanup based on a threshold number of snapshot as claimed in order to recover space for subsequent snapshots. 

Regarding claim 2, Greer/Guerra Delgado further teaches the data storage device of claim 1, wherein the controller includes a snapshot management device (see at least Greer Figure 1 items 120, 124).

Regarding claim 3, Greer/Guerra Delgado further teaches the data storage device of claim 2, wherein the snapshot management device allocates the memory block, updates the snapshot management table, and writes the data associated with the write command to the allocated block (see at least Greer Figure 4).

Regarding claim 4, Greer/Guerra Delgado further teaches the data storage device of claim 1, wherein the data that is written to the allocated block is associated with the updated LBAs (see at least Greer 0014:”The snapshot namespace is to include a plurality of logical blocks that map to the logical blocks of the reference namespace. That is, the logical block of the snapshot namespace Is associated with data that includes a reference to a corresponding logical block of the reference namespace’)

Regarding claim 5, Greer/Guerra Delgado further teaches or suggests the data storage device of claim 4, wherein base data that is not changed remains in a previous snapshot version (see at least Greer 0055: “The computing host may send a roll back command for the snapshot namespace. The roll back command may specify any suitable information, such as the reference namespace that should serve as the basis for the rollback’).

Regarding claim 6, Greer/Guerra Delgado further teaches or suggests the data storage device of claim 1, wherein the controller is further configured to, upon determining that the write command is associated with the update to the base snapshot version, not initialize the base snapshot version (see at least Greer 0014: “a namespace stored by storage device 106 is designated as a reference namespace. Data of a reference namespace may provide a basis for an additional namespace’). The base snapshot version is met by the reference namespace used to produce an update version. Since the reference namespace provides a basis for another namespace, clearly the reference namespace should not be initialized.

Regarding claim 7, Greer/Guerra Delgado further teaches or suggests the data storage device of claim 1, wherein the controller is further configured to write one or more LBAs associated with an evicted snapshot to an adjacent snapshot during the snapshot eviction process, wherein the adjacent snapshot is sequential to the evicted snapshot and wherein the adjacent snapshot is not evicted (see at least Greer Figure 3, 0057-0059. Note Greer teaches namespace eviction and writing LBA associated with an evited snapshot to an adjacent sequential not evicted namespace when Greer shows merging a reference namespace with a snapshot namespace and at 0058: “Physical blocks of data mapped to by the reference namespace that were modified in the snapshot namespace (e.g.,the physical blocks storing data A and data DD) may be deallocated and/or deleted from memory 116. Similarly, any logical blocks of the reference namespace for which data was deleted in the corresponding snapshot namespace may result in the deletion of the logical blocks (e.g., by marking the logical blocks as empty) in the reference namespace (and may also result in the erasure of the data from memory 116).

Regarding claim 8, Greer/Guerra Delgado further teaches or suggests the data storage device of claim 1, wherein the controller is further configured to update pointers in the snapshot management table to point to the base snapshot version (see at least Greer 0046).

Regarding claim 9, Greer substantially discloses teaches or suggests a memory device (Figure 1 item 116); and a controller coupled to the memory device (Figure 1 item 118), wherein the controller is configured to: receive a read command associated with a logical block address (LBA) to read data from a specific namespace ID (NSID) version of a specific NSID from the memory device. wherein the specific NSID corresponds to a namespace of a plurality of namespaces of the memory device (see 0023: CPU memory controller 112 may include logic operable to read from a storage device 106, write to a storage device 106, or to request other operations from a storage device 106).
The difference is Greer does not specifically show:
and wherein the specific NSID version consists of one or more updated LBAs associated with the specific NSID version; 
However it is common practice in the art as shown by Guerra Delgado to only copy the updated LBAs to a second snapshot (see at least 0002: Copy on write (COW) techniques are often used when creating additional snapshots (e.g., the second snapshot), such that nodes (e.g., data blocks) of the first snapshot are only copied to the second snapshot when the nodes are modified (e.g., when a write operation is performed on the node, such as based on an IO operation replayed from the log)).
Since the device of Greer writes data to a newly allocated block to create a second snapshot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only copy LBAs that have changed to the second snapshot as shown by Guerra Delgado in order to save processing time and resource.
Note as discussed above, the specific NSID version consists of one or more updated LBAs associated with the specific NSID version; thus the combined teachings of Greer/Guerra Delgado already teaches “determine that the specific NSID version is not a base version”. 
Regarding the claimed features of:
“read a snapshot management table of the specific NSID ; and either:
read data from the memory device when the LBA associated with the read command is present in the specific NSID version according to the snapshot management table; or
decrease the specific NSID version by one when an LBA associated with the read command is not present in the specific NSID version according to the snapshot management table in order to read a decreased specific NSID version consisting of one or more updated LBAs associated with the decreased specific NSID version in a next read operation of the snapshot management table of the specific NSID, wherein the decreasing occurs until the LBA associated with the read command is present in the decreased specific NSID version, and wherein the LBA is read from the decreased specific NSID version when the LBA associated with the read command is present in the specific NSID version”;
the limitations merely read on the fact that since each specific NSID version consists of one or more updated LBAs associated with the specific version, the snapshot management table has to keep track of the updated LBAs stored at each version and the LBAs associated with the read command has to be read from the version present in the memory device or any incremental previous versions of the specific NSID depending on where they are stored.  

Claim 10 essentially repeats the limitations of claim 9, thus is rejected for the same reasons discussed in claim 9 above. Note the fact that the specific NSID version consists of one or more updated LBAs associated with the specific version already indicates that it is not the base version. 

Claim 11 merely requires reading updated data from the namespace corresponding to the specific NSID. Since the specific NSID version consists of updated data, clearly the updated data is read from the corresponding namespace.

Regarding claim 12, Greer/Guerra Delgado teaches the data storage device of claim 9, wherein the controller is further configured to:
receive a write command associated with the specific NSID (Greer 0023);
determine that the write command Is an update of the base version (Greer 0052-0053);
allocate a memory block of the memory device (Greer 0053) ;
update the snapshot management table (Greer 0053) ; and
write data to the allocated block (Greer 0053).

Regarding claim 13. Greer/Guerra Delgado teaches the data storage device of claim 9, wherein the controller is further configured to evict one or more previous versions of a namespace (Greer 0057-0059). 
The difference is Greer/Guerra Delgado does not specifically show “once a total number of previous versions of the namespace of the memory device exceeds a threshold”. .
However since any memory space has limit and new snapshots are created every time data changes in a LBA of a specific namespace in the storage device of Greer/Guerra Delgado, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include snapshot maintenance cleanup once the total number of versions exceeds a threshold in order to recover space for subsequent snapshots. 

Regarding claim 14, Greer/Guerra Delgado teaches the data storage device of claim 13, wherein the evicting comprises moving data of the evicted one or more previous versions of the namespace to a different namespace and releasing the evicted one or more previous versions of the namespace (Greer 0057-0058).

Regarding claim 15, Greer/Guerra Delgado teaches the data storage device of claim 9, wherein the snapshot management table contains information regarding one or more updated LBAs for the specific NSID (Greer 0058-0059).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guerra Delgado et al (US 20190311047) of record, in view of Shayesteh et al (US 20200065239).
Regarding claim 16, Guerra Delgado substantially discloses, teaches or suggests a data storage device, comprising:
a memory device (see 0051 computer system configurations); and
a controller coupled to the memory device (see 0051 microprocessors),
wherein the controller is configured to:
receive a setting of a required snapshot number (RSN) for a namespace, wherein the required RSN is a minimum number of supported previous versions of snapshots for the namespace (see 0014: reference count in association with each node in both snapshots);
receive a snapshot update delta (SUD) (see 0014: if a particular node of the first snapshot is referenced both by the first snapshot and by the second snapshot, the particular node will be associated in the data structure with a reference count of two), 
receive data associated with the namespace (see 0041-0042);
update a snapshot version for the received data associated with the namespace (see 0041-0042),
the difference is Guerra Delgado does not specifically show 
“wherein the SUD is a number of snapshots of the namespace to be evicted concurrently;
set a counter equal to 0;
increase the counter by 1 when the snapshot version is updated (see 0042); 
determine whether the counter exceeds RSN + SUD; and
evict one or more snapshot versions when the counter exceeds RSN +SUD”;
however Guerra Delgado clearly teaches optimal delete operation in managing snapshots (see 0035: it may be determined that the first snapshot is to be deleted. This determination may be made by a user that initiates a delete operation or automatically based, for example, on the second snapshot reaching a consistency point). 
Shayesteh further shows it is customary in the art to use a snapshot counter to store an operation number associated with a respective snapshot (see 0008). Furthermore any memory has its limit, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Shayesteh of a counter and determining when to evict a number of snapshot as claimed in order to recover memory space for subsequent snapshot versions. 

Regarding claim 17, Guerra Delgado/ Shayesteh teaches the data storage device of claim 16, wherein the one or more snapshot versions are evicted starting either from:
a base snapshot version of the namespace, wherein the base snapshot version Is a first snapshot version of the namespace (see Guerra Delgado 0016: Eventually, a determination may be made to delete the first snapshot”); or
a most recently updated snapshot version of the namespace, wherein the most recently updated snapshot version is a last snapshot version of the namespace.

Regarding claim 18, Guerra Delgado/ Shayesteh teaches or suggests the data storage device of claim 17, wherein the controller is further configured to, after evicting the one or more snapshot versions, repeat the receiving a version update for data, increasing the counter by 1, and determining whether the counter exceeds RSN + SUD (see Guerra Delgado 0041-0042).

Regarding claim 19, Guerra Delgado/ Shayesteh teaches or suggests the data storage device of claim 16, wherein the controller is further configured to, after determining that the counter does not exceed RSN + SUD, repeat the receiving a version update for data, increasing the counter by 1, and determining whether the counter exceeds RSN + SUD (see Guerra Delgado 0041-0042).

Regarding claim 20, Guerra Delgado/ Shayesteh teaches or suggests the data storage device of claim 16, wherein the controller is configured to set a new base version for the namespace after the number of snapshots has been evicted from the namespace, and wherein the new base version is associated with a least recent update of the namespace (see Guerra Delgado 0018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subramanian, Sriram, et al. "Snapshots in a Flash with ioSnap." Proceedings of the Ninth European Conference on Computer Systems. 2014. 14 pages. 
Barrus et al (US 20140372490) teach a method for hybrid garbage collection of objects in a file system. An example method includes associating, with each object in the file system, a reference counter, an expiration time, and a version identifier. The object is can be kept in the file system while the reference counter of the object is non-zero. After determining that the reference counter of the object is zero, the object can be kept in the file system up to the expiration time associated with the object. When a reference referring to the object is deleted, the expiration time of the object is updated to the latest of the expiration times of the object and the reference. Furthermore, the object can be kept in the file system while the version identifier of the object is larger than a predetermined version number.
Chatterjee et al (US 8046547) teach techniques for continuous data protection can include creating snapshots of one or more underlying storage volumes upon specific file system events. Generating snapshots upon every file close event can protect the files in a storage system by keeping a snapshot of every version or modification of each file. Removal of redundant snapshots can mitigate the impact on storage capacity associated with creating these large numbers of volume snapshots upon each file close event. Additionally, file closure lists can be employed to allow generating snapshots only when a previously closed file is reopened. Such an approach can protect the previous version of a file prior to the opening of a new version of the file. Such an approach can also mitigate storage capacity impact without the creation of redundant snapshots. in one embodiment, a snapshot may be taken on every file close, there is a possibility that the number of snapshots in the system may become unreasonably large. The number of snapshot may even exceed the limits supported by the storage system. As discussed herein, snapshots can be managed in attempt to reduce the number of snapshots that is required to protect the files in the storage system. The number of stored snapshots may be reduced by deleting a snapshot that has been rendered redundant by one or more newer snapshots. The process of deciding whether there have been changes in specific files, and thus whether a snapshot can be deleted or not, may be handled in a separate program thread or as a background process. Such threading may mitigate any interference by snapshot deletion to the inline I/O and file operations which may have tighter real-time requirements.
Saika et al (US 20050216535) teach a backup method is provided for use with a storage system composed of a memory which stores a control program, a disk drive having an primary volume, a differential volume, and mapping information, the primary volume storing data sent from a client, the differential volume storing differential data of a snapshot of the primary volume, the mapping information managing the relation between data stored in the primary volume and differential data stored in the differential volume, and a control processor which controls read and write of data in the disk drive. The mapping information is referred to compose the data stored in the primary volume and the differential data stored in the differential volume. The composed data is sent to a backup device. According to one embodiment, snapshot management program 124 contains, at least, a differential snapshot creating sub-program 301, a copy on write sub-program 302, and a differential snapshot composition sub-program 303. The copy on write sub-program 302 manages the differential volume 142 which stores differential data necessary to maintain snapshots, and carries out processing for maintaining snapshots which accompanies data write processing executed upon request from the file system program 123. To give designation, when writing data in the primary volume 141 using the mapping table 144, the snapshot management program 124 copies, to the differential volume 142, data stored in the primary volume 141 prior to update and then updates the contents of the primary volume 141.
Regni et al (US 20160246802) teach an object storage system capable of performing snapshots, branches and locking. In one embodiment shown in FIG. 18a, when a change is to be made to a distributed consistent database, the current tag for the distributed consistent database is compared to a snapshot counter 1801. If the current tag is equal to the snapshot counter, the change is made and no further processes are implemented 1802. If the current tag is behind the snapshot counter, it is understood that a snapshot has been taken and the distributed consistent database's state as of that snapshot have not yet been taken. As such, in response, the content of the head object for the distributed consistent database is saved 1803 (including its mapping table content), the entries of the mapping table to be used for the active/primary version of the distributed consistent database going forward are marked to prevent their deletion 1804, and the current tag value of the active/primary version of the distributed consistent database is set equal to the snapshot counter 1805. In conjunction with processes 1803-1805, the change is made to the distributed consistent database 1802. In an embodiment, the process of FIG. 18a is carried out for every consistent database in the storage system to realize a snapshot of the entire storage system.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        21 September 2022